     Case 2:20-mj-00018-MJA Document 5 Filed 06/01/20 Page 1 of 4 PageID #: 10




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

UNITED STATES OF AMERICA,


v.                                                                    Criminal No. 2:20-MJ-18

THOMAS COOPER,

               Defendant.


                  UNITED STATES’ NOTICE OF INITIAL DISCOVERY
                   DISCLOSURE AND REQUEST FOR DISCOVERY

         The United States of America and William J. Powell, United States Attorney for the

Northern District of West Virginia, by Stephen D. Warner, Assistant United States Attorney for

said District, and pursuant to Rule 16 of the Federal Rules of Criminal Procedure and the local

rules of this Court, submitted its initial discovery disclosure via USA File Exchange, containing

documents Bates numbered US000001 through US000099 and placeholdered exhibits (audio

recordings of the 04/21/20 interview of Pendleton County Clerk Elise White and the 04/27/20

statement of Mr. Cooper), to counsel for Defendant.




                                               1
  Case 2:20-mj-00018-MJA Document 5 Filed 06/01/20 Page 2 of 4 PageID #: 11




                      UNITED STATES’ REQUEST FOR DISCOVERY

       The United States of America by William J. Powell, United States Attorney for the

Northern District of West Virginia and Stephen D. Warner, Assistant United States Attorney, and

pursuant to:

                                       Rule 16(b)(1)(A)
                                 Documents and Tangible Objects

       Moves the Court to order the defendant to permit the United States to inspect and copy or

photograph, books, papers, documents, photographs, tangible objects or copies or portions

thereof which are in the possession, custody or control of the defendant and which the defendant

intends to introduce as evidence in chief at the trial.

                                       Rule 16(b)(1)(B)
                    Results or Reports of Physical or Mental Examinations

       To order the defendant to permit the United States to inspect or photograph any results or

reports of physical or mental examinations and of scientific tests or experiments made in

connection with the particular case or copies thereof within the possession or control of the

defendant which the defendant intends to introduce as evidence in chief for the trial or which

were prepared by a witness whom the defendant intends to call at the trial when the results of the

reports relate to that witness's testimony.




                                                   2
  Case 2:20-mj-00018-MJA Document 5 Filed 06/01/20 Page 3 of 4 PageID #: 12




                                       Rule 16(b)(1(C)
                                      Expert Witnesses

       To order the defendant to provide to the United States a written summary of any

testimony that the defendant intends to use under Rules 702, 703 or 705 of the Federal Rules of

Evidence.

                                                   Respectfully submitted,

                                                   WILLIAM J. POWELL
                                                   UNITED STATES ATTORNEY


                                           By:     /s/ Stephen D. Warner
                                                   Stephen D. Warner
                                                   Assistant United States Attorney




                                              3
  Case 2:20-mj-00018-MJA Document 5 Filed 06/01/20 Page 4 of 4 PageID #: 13




                               CERTIFICATE OF SERVICE

       I, Stephen D. Warner, Assistant United States Attorney for the Northern District of West

Virginia, hereby certify that on June 1, 2020, the foregoing United States' Notice of Initial

Discovery Disclosure and Request for Discovery was electronically filed with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to defense counsel.

                                                   WILLIAM J. POWELL
                                                   UNITED STATES ATTORNEY


                                            By:    /s/ Stephen D. Warner
                                                   Stephen D. Warner
                                                   Assistant United States Attorney




                                               4
